Citation Nr: 0739917	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic upper 
respiratory disease, secondary to service-connected Crohn's 
disease.

2.  Entitlement to service connection for left lower leg 
disorder.

3.  Entitlement to service connection for soft tissue injury, 
left upper back (previously adjudicated as a left shoulder 
disability).  

4.  Entitlement to an initial evaluation for degenerative 
disc disease, lumbar spine, in excess of 10 percent, from 
September 1, 2003, and in excess of 20 percent, from February 
4, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which granted service connection 
for degenerative disc disease, lumbar spine, with a 
noncompensable evaluation, effective September 8, 2003.  This 
rating decision denied service connection for left shoulder 
disability, lower left leg disability and chronic upper 
respiratory disability with cough.  The veteran clarified 
that he was not claiming service connection for a left should 
disability but that he was claim service connection for a 
soft tissue injury of the upper back.  The RO readjudicated 
the claim in a September 2004 rating decision.

During the pendency of the appeal, a November 2004 rating 
decision increased the evaluation for the veteran's 
degenerative disc disease of the lumbar spine to 10 percent, 
effective September 1, 2003.  A May 2006 rating decision 
increased the evaluation for the veteran's degenerative disc 
disease of the lumbar spine to 20 percent, effective February 
4, 2006.  

The issues of service connection for left lower leg disorder 
and soft tissue injury, left upper back, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that it is at 
least as likely as not that the veteran's chronic upper 
respiratory disease is related to his service-connected 
Crohn's disease.

2.  With respect to the period from September 1, 2003, to 
February 3, 2006, the veteran's low back disability did not 
result in muscle spasm or guarding, limitation of motion, 
incapacitating episodes, or chronic neurological 
manifestations.

3.  With respect to the period from February 4, 2006, the 
veteran's low back disability did not result in severe 
limitation of motion, positive Goldthwaite's sign, abnormal 
mobility on forced motion, incapacitating episodes, or 
chronic neurological manifestations such as bowel or bladder 
impairment.


CONCLUSIONS OF LAW

1.  A chronic upper respiratory disease is secondary to the 
veteran's service connected Crohn's disease.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for an initial evaluation for degenerative 
disc disease, lumbar spine, in excess of 10 percent, from 
September 1, 2003, and in excess of 20 percent, from February 
4, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §4.71a, 
Diagnostic Code 5293 (effective September 22, 2002); 38 
C.F.R. §4.71a, Diagnostic Code 5292, 5295 (prior to September 
26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the veteran's claim for service connection 
for chronic upper respiratory disease, secondary to service-
connected Crohn's disease, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

With respect to the veteran's claim for an increased initial 
evaluation for degenerative disc disease of the lumbar spine, 
the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Principi, 
19 Vet. App. 493 (2006).  Thus, because in this case the 
notice that was provided in correspondence dated September 
12, 2003, before service connection was granted, was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

Moreover, the September 2004 notice letter informed the 
veteran of any information and evidence not of record (1) 
that is necessary to substantiate his increased evaluation 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The case was thereafter readjudicated in 
November 2004.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with respect to each claim, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA outpatient treatment records, 
examination reports and private treatment records.  He was 
provided an opportunity to set forth his contentions during a 
hearing at the RO.  He was afforded VA medical examinations 
in 2003 and 2006.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of these claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection

The veteran contends that he now has chronic upper 
respiratory disease as a result of his Crohn's disease.  The 
records show that the veteran is service-connected for 
Crohn's disease.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.

With respect to the veteran's claim for chronic upper 
respiratory disease, the veteran's private treating 
pulmonologist wrote in a November 2004 consultation note that 
the veteran had come to see him last month for chronic cough 
issues.  A CT scan was ordered and was positive for mild 
cystic bronchiectasis particularly in the lower lobes.  This 
was secondary to his Crohn's disease. 

The report of an August 2005 VA respiratory examination 
reviews diagnostic studies.  The report summarizes that the 
veteran had no true lung mass lesion but rather a calcified 
granuloma probably consistent with prior histoplasmosis.  
There was no evidence of bronchiectasis by most extensive CT 
examination of the chest at that facility.  Therefore, the 
veteran's chronic cough syndrome could not be related to any 
prior diagnosis of Crohn's disease.  There was no significant 
pulmonary disorder identifiable during this examination.  The 
VA examiner did not address or acknowledge the nexus opinion 
in the private November 2004 treatment note.

A subsequent consultation note from the veteran's private 
treating pulmonologist, dated in October 2005, provides that 
the veteran had mild bronchiectasis with normal pulmonary 
function test.  He again noted that its likely etiology was 
Crohn's disease.  

The Board finds that the medical reports for and against the 
claim are each probative and credible.  Therefore, the Board 
finds that the evidence is in equipoise as to whether the 
veteran currently has a chronic respiratory disease secondary 
to service-connected Crohn's disease.  As such, the Board 
will apply the benefit-of-the-doubt doctrine in awarding 
service connection for a respiratory disease.  

Increased initial evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disability warrants an increased evaluation on any 
basis other than pain.  

The veteran contends that his service-connected low back 
disability results in pain that requires daily use of 
Tylenol.  Daily activities such as home repair and heavy yard 
work aggravate the condition monthly.  

The veteran submitted his claim on September 8, 2003.  
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episodes Formula) (renumbered as Diagnostic 
Code 5243).  68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran's disability was evaluated under Diagnostic Code 
5299 by the February 2004 rating decision, and under 
Diagnostic Code 5237, lumbosacral or cervical strain, by the 
November 2004 and May 2006 rating decisions.  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling if there was characteristic pain on 
motion.  A 20 percent evaluation was warranted if there was 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5295 (2003).

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation, moderate limitation of motion warrants a 
20 percent evaluation, and severe limitation of motion the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003). 

According to the criteria in effect at the date of the claim, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician. An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome which are present constantly, or 
nearly so.

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees, but not greater that 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either under the General Rating Formula or under the 
Incapacitating Episodes Formula, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.

The Incapacitating Episode Formula is nearly the same as that 
utilized in the 2002 changes.  Intervertebral disc syndrome 
continues to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent evaluation is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent requires intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months. 

The report of an October 2003 VA orthopedic examination 
provides that the veteran complained of numbness down his 
right (sic) leg that extended down the posterior part of the 
left thigh, then anteriorly across the bottom of his knee, 
down to the dorsum of his foot and involving the first web 
space.  He tracked in L5 dermatomal distribution in his left 
leg.  He had no recent treatment but did perform physical 
therapy exercises.  He took occasional Tylenol with some 
relief.  Flare-ups occurred two to three times a month and 
were activity-related.  They could last 2 to 3 days and 
caused severe limitation of motion.  He had to cease all 
activity and lay supine and rest until it resolved.  On 
examination, the veteran had full range of motion of the back 
with no pain.  It was conceivable that pain could limit 
function but it was not feasible to express this in terms of 
additional limitation of motion.  The veteran had negative 
straight leg raises bilaterally, no paraspinal muscle spasm, 
no areas that were tender to palpation in his lower back, and 
no gross spinal deformity.  He had decreased sensation on the 
left leg in the L5 distribution and 5/5 strength in the L2-S1 
distributions bilaterally.  No actual diagnosis was provided.  

The report of a February 2006 VA spine examination provides 
that the examiner reviewed the veteran's claims file.  The 
veteran currently had low back pain, numbness in the left leg 
and loss of motion as his chief complaints.  He had no 
bladder or bowel problems.  He reported being able to walk 
only for about 10 minutes until he had to stop and rest due 
to numbness.  Pain and numbness were from 3 to 8.5 of 10, and 
it took 1 or 2 days to recover.  This happened 2 or 3 times a 
month, usually due to turning the wrong way or an extended 
amount of walking.  He had no prescribed bed rest in the past 
12 months.  He took Tylenol Extra Strength daily and was very 
careful with his activities of daily living.  

On physical examination, the veteran was mildly tender over 
the L3 area on the left side predominately.  Forward flexion 
was to 40 degrees, extension was to 40 degrees, lateral 
flexion was to 45 degrees bilaterally, and lateral rotation 
was to 80 degrees bilaterally.  He had a positive straight 
leg lift bilaterally.  Sensation was diminished as noted.  
Strength was unequal to his unaffected side.  There was no 
increased limitation of motion with repetitive motion either 
active or passive.  A June 2001 MRI showed stenosis, 
degenerative joint disease, L3-4, L4-5 and L5-S1.  Current X-
rays showed degeneration at the L5-S1 area, with minimal 
change at L3-4 and L4-5.  The assessment was lumbar spine 
degenerative disk disease at L3-4, L4-5 and L5-S1.  The 
veteran's history, and the physical examination findings, 
were consistent with nerve compression; however this was not 
found on the June 2001 MRI.  

The foregoing evidence is simply negative for an evaluation 
in excess of 10 percent, from September 1, 2003, under the 
old or the new criteria.  Thus, the Board finds that neither 
the old or the new criteria are more favorable to the 
veteran.  

The October 2003 VA examination did not find muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (Diagnostic Code 5295 
(2003)), or moderate limitation of motion (Diagnostic Code 
5292 (2003)).  In fact, the October 2003 VA examination found 
that the veteran's range of motion was full.  The examination 
found no chronic neurological manifestations, such as bowel 
or bladder impairment, to combine with chronic orthopedic 
manifestations.  There are no treatment records before the 
Board showing any incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
(Diagnostic Code 5293 (effective September 23, 2002)).

Similarly, in addition to finding full range of motion, the 
October 2003 VA examination found no muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  It did not find any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, (the General Rating Formula).  
There are no treatment records before the Board showing 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks (the Incapacitating Episode 
Formula).

The foregoing evidence of record is also simply negative for 
an evaluation in excess of 20 percent, from February 4, 2006, 
under the old or the new criteria.  Thus, the Board finds 
that neither the old or the new criteria are more favorable 
to the veteran.  

The February 2006 VA examination did not find severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295 
(2003)).  The February 2006 VA examination found that range 
of motion of the lumbar spine was limited, but not to the 
point of being severe (Diagnostic Code 5292 (2003)) and 
flexion was limited to 40 degrees, the criteria for no more 
than a 20 percent rating under the revised code.  There are 
no treatment records before the Board showing incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks (Diagnostic Code 5293 (effective 
September 23, 2002)).  The February 2006 VA examination found 
no chronic neurological manifestations, such as bowel or 
bladder impairment, to combine with chronic orthopedic 
manifestations.  (Diagnostic Code 5293 (effective September 
23, 2002)).  Although the veteran complains of numbness of 
the left leg, there are no objective findings showing 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124, Diagnostic Code 8520.  In this regard, an MRI study 
of record was negative. 

While the February 2006 VA examination showed reduced range 
of motion of the lumbar spine, it did not show ankylosis of 
the entire thoracolumbar spine, or associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment (the General Rating Formula).  As 
noted above, there are no treatment records before the Board 
showing incapacitating episodes (the Incapacitating Episode 
Formula).

The Board acknowledges the veteran's general complaints of 
pain and specific complaints of flare-ups.  These complaints 
are credible and the Board does not doubt them.  
Nevertheless, the Board finds that the effects of pain 
reasonably shown to be due to this disability are 
contemplated in the 10 and 20 percent ratings already 
assigned to it.  There is no objective evidence that pain due 
to degenerative disc disease of the lumbosacral spine has 
caused functional loss greater than that contemplated by the 
10 or 20 percent evaluations, respectively.  In fact, the VA 
examinations found that although the veteran reported 
cramping one or two times a week after walking, he denied any 
acute flare-ups, precipitating factors or restriction in the 
ability to perform his activities of daily living.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a chronic respiratory disease is 
granted.

An evaluation for degenerative disc disease, lumbar spine, in 
excess of 10 percent, from September 1, 2003, and in excess 
of 20 percent, from February 4, 2006, is denied.  


REMAND

The issues of service connection for left lower leg disorder 
and soft tissue injury, left upper back, require additional 
development.  

The veteran's service medical records reflect that in April 
1993 he complained of burning with painful sensation on the 
left lower shin.  The provisional diagnosis was rule out 
muscle herniation from varicose veins.  On consultation, the 
plan was for elective vein legation.  In May 1993, he 
underwent exploratory surgery for a pre-operative diagnosis 
of segmental varicose veins left lower leg.  The post-
operative diagnosis was no varicose veins noted, fascial 
defect with muscle herniation.  The fascial defect was closed 
with a suture.  Two weeks later, the veteran had an 
assessment of muscle herniation left lower leg.  

In March 1994, the veteran complained of pain in the left 
lower leg of 6 weeks' duration.  The diagnosis was 
questionable recurrent muscle sheath tear.  The veteran was 
also sent for a consultation.  An examination later that 
month resulted in an assessment of fascial (unclear) left 
leg.  The veteran was to see a surgeon for evaluation for a 
fasciotamy.  

The report of a February 2006 VA spine examination provides 
that the symptoms the veteran was having in his left lower 
extremity were as likely as not caused by the injury to the 
veteran's back.  The examiner explained that it was an 
appropriate finding having numbness and/or tingling or 
weakness in the left lower extremity if there were problems 
with the disks in the lumbar spine.  Additional development 
is required to address the etiology of current complaints.  
There is no medical opinion on whether the complaints 
referable to the left leg in service are related to his 
current complaints.

With respect to the veteran's soft tissue injury of the left 
upper back, he claims that he incurred the injury while 
running in the late 1990's.  His service medical records 
reflect that in May 1998 he sought treatment after feeling a 
tear and sudden sharp pain in the upper back during PT.  The 
pain radiated around to the chest.  He denied any trauma.  
The assessment was muscle strain/soft tissue injury and the 
veteran was put on profile for two weeks.  Additional 
development is required to address the etiology of current 
complaints.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any left lower leg 
condition that may be present.  The 
claims file must be made available to 
and reviewed by the examiner.  The 
examiner should consider the diagnoses 
pertaining to the left leg which are 
noted in the service medical records.  
These diagnoses include muscle 
herniation and recurrent muscle sheath 
tear.  The examiner should also 
consider the 2006 VA opinion which 
links the veteran's current complaints 
to his service-connected degenerative 
disc disease, lumbar spine.  

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine: 1)  whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran has any 
residual of the left lower leg 
diagnoses noted during his service; and 
2) whether it is at least as likely as 
not (50 percent or more likelihood) 
that the veteran has a distinct 
disability of the left leg that is 
related to his service-connected 
degenerative disc disease, lumbar spine 
and if so, the disability should be 
reported.  The examiner is requested to 
provide a rationale for any opinions 
expressed.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to 
pure speculation, he or she should so 
indicate.

2.  Arrange for an examination to 
determine the nature, extent and 
etiology of any soft tissue injury of 
the left upper back that may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should consider 
the diagnosis noted in the veteran's 
service medical records reflecting 
muscle strain/soft tissue injury.  

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether the veteran currently 
has a soft tissue injury of the upper 
back due to service, including the May 
1998 muscles strain/soft tissue injury 
noted in his service medical records.  
The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for left 
lower leg disorder and soft tissue 
injury, left upper back.  If any 
benefit sought on appeal remains 
denied, provide the veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE  
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


